WELLS FARGO ASSET SECURITIES CORPORATION 8480 Stagecoach Circle Frederick, MD 21701 April 7, 2015 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Wells Fargo Asset Securities Corporation Registration Statement on Form S-3 Registration No. 333-194752 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned hereby requests that the effective date of the above-referenced Registration Statement be accelerated so that such Registration Statement may become effective by 4:00 p.m. on the afternoon of April 9, 2015, or as soon thereafter as practicable. The undersigned hereby acknowledges that (1) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the undersigned from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (3) the undersigned may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, WELLS FARGO ASSET SECURITIES CORPORATION By: /s/Peter R. Diliberti Peter R. Diliberti President
